Name: 2003/149/EC: Decision No 186 of 27 June 2002 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101) (Text with EEA relevance)
 Type: Decision
 Subject Matter: documentation;  organisation of transport;  social protection;  labour market
 Date Published: 2003-03-01

 Avis juridique important|32003D01492003/149/EC: Decision No 186 of 27 June 2002 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101) (Text with EEA relevance) Official Journal L 055 , 01/03/2003 P. 0080 - 0084Decision No 186of 27 June 2002on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101)(Text with EEA relevance)(2003/149/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), under which it is the duty of the Administrative Commission to deal with all administrative questions arising from Regulation (EEC) No 1408/71 and subsequent regulations,Having regard to Article 2(1) of Council Regulation (EEC) No 574/72(2) under which it is the duty of the Administrative Commission to draw up models of certificates, certified statements, declarations, applications and other documents necessary for the application of the regulations,Having regard to Decision No 172 of 9 December 1998 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 101)(3),Whereas:(1) Form E 101 should be adapted in order that the legislation applicable to paid workers in international transport undertakings is certified by the competent institution.(2) The Agreement on the European Economic Area of 2 May 1992, amended by the Protocol of 17 March 1993, Annex VI, implements Regulations (EEC) No 1408/71 and (EEC) No 574/72 within the European Economic Area.(3) By Decision of the EEA Joint Committee, the model forms necessary to implement Regulations (EEC) No 1408/71 and (EEC) No 574/72 are to be adapted and used within the European Economic Area.(4) For practical reasons, identical forms should be used within the Community and within the European Economic Area.(5) The language in which the forms should be drawn up is dealt with by Recommendation No 15 of the Administrative Commission,HAS DECIDED AS FOLLOWS:1. The model form E 101 reproduced in Decision No 172 shall be replaced by the model appended hereto.2. The competent authorities of the Member States shall make available to those involved (rightful claimants, institutions, employers, etc.) the form according to the attached model.3. The form shall be available in the official languages of the Community and laid out in such manner that the different versions are perfectly superposable, thereby making it possible for each person or body to which a form is addressed (rightful claimant, institution, employer, etc.) to receive the form printed in their own language.4. This Decision shall be applicable from the first day of the month following its publication in the Official Journal of the European Union.The Chairman of the Administrative CommissionCarlos GarcÃ ­a de CortÃ ¡zar y Nebreda(1) OJ L 149, 5.7.1971, p. 2.(2) OJ L 74, 27.3.1972, p. 1.(3) OJ L 143, 8.6.1999, p. 13.>PIC FILE= "L_2003055EN.008102.TIF">>PIC FILE= "L_2003055EN.008201.TIF">>PIC FILE= "L_2003055EN.008301.TIF">>PIC FILE= "L_2003055EN.008401.TIF">